Citation Nr: 0725540	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  02-13 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to June 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In March 2004 and September 2006, the Board remanded this 
case for additional development, and the case has been 
returned for further appellate review.

Records indicate that the veteran submitted additional 
evidence in April 2007.  He waived initial consideration of 
this evidence by the agency of original jurisdiction in 
accordance with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2007 statement, the veteran requested a Travel 
Board hearing before a Veterans Law Judge.  He has not yet 
been scheduled for this hearing.  It is a basic principle of 
veterans' law that the Board shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 2002).  Therefore, this case is 
remanded so that the veteran's hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a Travel Board hearing at the Cleveland RO 
before a Veterans Law Judge, in accordance 
with applicable law.  A copy of the notice 
scheduling the hearing should be placed in 
the claims folder.  

2.  The RO should then readjudicate the 
issues on appeal.  Unless the full benefit 
sought by the veteran is granted, the RO 
should furnish the veteran with an 
appropriate supplemental statement of the 
case.  The case should be returned to the 
Board after the veteran is afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




